Name: Commission Regulation (EEC) No 353/82 of 15 February 1982 on the supply of common wheat flour to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 2 . 82 Official Journal of the European Communities No L 45/ 13 COMMISSION REGULATION (EEC) No 353/82 of 15 February 1982 on the supply of common wheat flour to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808 /81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the European Communities has expressed its intention to grant, under a Community measure, 621 tonnes of cereals to the World Food Programme under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (J) OJ No L 362, 31 . 12. 1981 , p . 37. (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . ( «) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263, 19 . 9 . 1973 , p . 1 . ( «) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 45/ 14 Official Journal of the European Communities 17. 2 . 82 ANNEX I 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Kingdom of Lesotho 4. Product to be mobilized : common wheat flour 5 . Total quantity : 260 tonnes (356 tonnes of cereals) 6 . Number of lots : two 1 . (544 EXP 2) 130 tonnes 2. (544 EXP 2) 130 tonnes 260 tonnes 7 . Intervention agency responsible for conducting the procedures : OBEA, rue de TrÃ ªves 82, B-1040 Brussels (telex 24 076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 % maximum  protein content : 10-5 % maximum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags (in letters at least 5 cm high) : 1 . 'LESOTHO / 544 EXP 2 / DURBAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 2. 'LESOTHO / 544 EXP 2 / EAST LONDON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 1 1 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine costs : tendering 15. Deadline for the submission of tenders : 12 noon on 9 March 1982 16 . Shipment period : June 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 17. 2 . 82 Official Journal of the European Communities No L 45/ 15 ANNEX II 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : The Arab Republic of Egypt 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 193 tonnes (265 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedures : OBEA, rue de Treves 82, B-1040 Brussels (telex 24 076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 % maximum  protein content : 10-5 % maximum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags (in letters at least 5 cm high) : 'EGYPT / 644 EXP / WHEAT FLOUR / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 9 March 1982 16 . Shipment period : April 1982 17 . Security : 12 ECU per tonne . (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'.